MEMORANDUM DECISION

PER CURIAM.
Snelling, pro se, filed an action alleging a claim for retaliatory discharge, a claim for defamation of character and intentional infliction of emotional distress. Said action was dismissed. On appeal this court dismissed the appeal for lack of jurisdiction. Subsequently, the trial court dismissed all claims and motions. He then filed this equity action alleging relief under Rule 74.06. After several motions were filed by both parties and oral argument heard, the trial court dismissed all counts of his cause of action. In this court, respondents, Chrysler Motors Corporation, et al., filed a petition seeking damages for frivolous appeal. Snelling, in his reply brief and in a separate motion, requests sanctions against respondents and their counsel for filing frivolous pleadings.
Finding no error of law and determining that an opinion would have no precedential value, the trial court’s judgment is affirmed by this memorandum decision. Rule 84.16(b). Snelling’s requests for sanctions are without merit and are denied. Chrysler Motors Corporation’s petition for damages is sustained and Chrysler Motors Corporation is awarded $2,000. as damages for Snelling’s filing of a frivolous appeal. Rule 84.19.
The judgment is affirmed and the cause is remanded to the trial court with directions to enter a judgment against Lonnie Snelling and in favor of Chrysler Motors Corporation in the amount of $2,000. as damages for frivolous appeal. See Presto Roofing Co. Inc. v. Hammons, 916 S.W.2d 797 (Mo. banc 1996).